Ray, J.
The allegation, that the company assigned, a judgment obtained in its.favor, amounts to nothing, because there is no averment that full value was not received ®n such assignment. Nor can the charge that the company has not collected the full amount of assessment ©n particular pieces of land avail, as the statute expressly limits the sum to be collected, not alone by the- amount of' benefit to. the land, but by the amount required to complete-the road.. Acts 186, 7, p. 168, sec. 3.
C. C. Nave, for appellant.
The failure of the assessors to list all the land benefited is not a failure of the company, but of the appraisers, who are appointed by the county commissioners and act under oath, their duties being imposed by statute. They act under no authority derived from the company, and their omisomission furnishes no cause of action against it. The remedy must be by proper proceeding to compel the appraisers to discharge their duty.
Judgment affirmed, with costs.